773 N.W.2d 691 (2009)
Catherine WILCOX, individually, and as Next Friend of Isaac Wilcox, a minor, Plaintiffs-Appellants, and
Sunrise Home Health Services, Inc., Intervening Plaintiff,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellee.
Docket Nos. 138602. COA No. 290515.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. Because the Court of Appeals has issued its July 1, 2009 order in this case, the application for leave to appeal prior to decision by the Court of Appeals is treated as an application for leave to appeal from that decision. The application is considered and, it appearing to this Court that the case of Hoover v. Michigan Mutual Ins. Co. (Docket No. 138018) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case. The July 1, 2009 order issued by the Court of Appeals is STAYED pending the completion of this appeal.
YOUNG, J., (dissenting.)
I would deny leave to appeal, for the reasons set forth in my dissenting statement in Hoover v. Michigan Mutual Ins. Co., ___ Mich. ___, 772 N.W.2d 338 (2009).